DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response Applicant’s communication filed on 12/08/2022. Claims 1-22 have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/08/2022, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in over Johnston (US 20030016671 A1) in view of Seshadri (US 9860168 B1).
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the portion of the claim “detect that the data payload does not include a routing header using a second ring resonator configured to modulate at the first wavelength; and in response to detecting that the data payload does not include a routing header, read the data payload by a third ring resonator configured to modulate at the second wavelength” is indefinite as it isn’t clear if the limitation “a routing header” is referring to the same “routing header” as initially recited in claims 13-15 and 18-21.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 7 recites “a receiver configured to receive a packet…”, and “a transmitter configured to route the data payload..” which invoke claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph.  The limitations both pass the “three prong test” as described above: 
(A) “a receiver configured to”, and “a transmitter configured to”,  – means or generic placeholder equivalent;
(B) “route” and “receive” – functional language;
(C) “receiver” and “transmitter” do not modify their respective means with sufficient structure, material, or acts for performing the claimed functions.
Applicants’ Specification ¶14, provides for “each node within the network includes a photonics circuit configured to transmit and receive optical signals. “…in the form of a hardware component”  As such, these means as presented in the claims have been interpreted as these elements for the purposes of the prior art rejections as outlined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20030016671 A1) in view of Seshadri (US 9860168 B1).
Regarding Claims 1, 7

Johnston teaches:

A method, comprising: receiving a packet in an optical domain, the packet including a data payload and a routing header indictive of a routing sequence for the data payload (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, claim 1 lines 1-10 a router for receiving a plurality of optical data channels, wherein one of said optical data channels contains channel routing information; a demultiplexer for decoding said optical data channel having said channel routing information; and a means for directing the remaining optical data channels of said plurality of data channels through an optical data network), 

wherein the routing header is encoded with a first wavelength and the data payload is encoded with a second wavelength (¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, ¶21 one wavelength still contains control information while the other wavelengths contain data of any format); 

reading a first bit of the routing header encoded with a first wavelength to make a routing decision for the data payload in the optical domain (¶10 Ability to view and process the data headers in electronic form such that routing decisions can be made, ¶42 the routing information be contained in the first bits of the header. An AS uses the first bit(s) to determine the switching within that AS then strips these bit(s) before passing the frame on, ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data), 

wherein the data payload remains encoded with the second wavelength throughout the reading of the first bit of the routing header and making the routing decision for the data payload (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶10 Ability to view and process the data headers in electronic form such that routing decisions can be made, ¶16 A control frame will contain the information needed to route each data wavelength, ¶42 the routing information be contained in the first bits of the header. An AS uses the first bit(s) to determine the switching within that AS then strips these bit(s) before passing the frame on, ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data); 

Johnston does not explicitly teach:

stripping the first bit of the routing header in the optical domain to generate an updated routing header ; and 

routing the data payload and the updated routing header in the optical domain and based on the routing decision.

Seshadri teaches:

stripping the first bit of the routing header in the optical domain to generate an updated routing header (col 15-30 optical signals received over optical fiber) at network interfaces 202, col 7 lines 30-45 Packet parser 320 may receive a network packet from ingress 310 and separate the packet header from the packet payload, extract data for making a forwarding decision for the packet, col 10 lines 10-35 packet modifier 370 may implement packet parser 440, operand processor 460 and modification applicator 470 to perform operations to apply packet header modifications and dependent operations to update fields to be changed as a result of packet header modifications, remove the bit field, (generating an updated routing header)) ; and 

routing the data payload and the updated routing header in the optical domain and based on the routing decision (col 12 lines 20-35 Multiple packet header modifications may be performed for a single network packet, Once all identified packet header modifications for a network packet are complete, then the modified packet may be transmitted, as indicated at 560, fig. 5).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston in light of Seshadri in order to implement packet header modifications for hardware-based packet processing. Packet header modifications may insert, update, or remove data in different fields of a network packet as part of packet processing. Packet header modifications are performed to implement a variety of packet processing operations (Seshadri col 2 lines 55-65). 

Regarding Claim 2, 8

Johnston-Seshadri teaches:

The method of claim 1.

Johnston teaches:

The method of claim 1, wherein: the second wavelength of the payload data is different from the first wavelength of the routing header (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, claim 1 lines 1-10 a router for receiving a plurality of optical data channels, wherein one of said optical data channels contains channel routing information; a demultiplexer for decoding said optical data channel having said channel routing information; and a means for directing the remaining optical data channels of said plurality of data channels through an optical data network). 


Regarding Claims 3, 9
Johnston-Seshadri teaches:

The method of claim 1.

Johnston teaches:

The method of claim 2, wherein the routing header comprises a binary bit string (¶42 the routing information be contained in the first bits of the header)


Regarding Claim 5, 11
Johnston-Seshadri teaches:

The method of claim 1.

Johnston teaches:

The method of claim 1, wherein the routing is performed without converting the data payload and the updated routing header from the optical domain to an electrical domain (¶55 ¶14 The switch (or router in this case) will perform an optical to electrical conversion only on the wavelength designated for the header information. All other wavelengths will be switched without conversion to electronic form, ¶42 The AS is to take data from input fiber(s) and route it to the appropriate output fiber on a frame by frame basis without converting the data to electrical form.).



Regarding Claim 6, 12
Johnston-Seshadri teaches:

The method of claim 1.

Seshadri teaches:

The method of claim 1, wherein the updated routing header contains no data (col 12 lines 20-35 Multiple packet header (without the payload data)  modifications may be performed for a single network packet, Once all identified packet header modifications for a network packet are complete, then the modified packet (header and packet) may be transmitted, as indicated at 560, fig. 5).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston in light of Seshadri in order to implement packet header modifications for hardware-based packet processing. Packet header modifications may insert, update, or remove data in different fields of a network packet as part of packet processing. Packet header modifications are performed to implement a variety of packet processing operations (Seshadri col 2 lines 55-65). 
 
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston-Seshadri as applied to claim 1 above, and further in view of Ashwood-Smith (US 20130195450 A1)

Regarding Claims 4, 10

Johnston-Seshadri teaches:

The method of claim 1.

Johnston-Seshadri does not teach:

The method of claim 1, wherein the first bit of the routing header is read by a ring resonator.

Ashwood-Smith teaches:

The method of claim 1, wherein the first bit of the routing header is read by a ring resonator (¶7-10 fig 1 optical and electrical signal ¶40 resonator rings 302 ¶41 if bit position d.sub.0 contained a value of zero, then the resonator ring 302 for .lamda.sub.0 would produce an energy peak for the .lamda..sub.0's wavelength value, optical splitter 300 may separate a small fraction of an optical signal (e.g., 1-10%) to decode the header information. Subsequently, the segmented optical signal is forwarded to the resonator rings 302. The resonator rings 302 may be tuned to resonate at a designated wavelength).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston-Seshadri in light of Dashwood-Smith in order to provide an electrical-to-optical converter that transforms the electrical signal back into an optical signal (Ashwood-Smith ¶5).

Claims 13-15, 16, 18, 19, 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20030016671 A1) in view of Seshadri (US 9860168 B1), and further in view of Vytla (US 20200092211 A1).

Regarding Claim 13

Johnston teaches:

A communication network comprising: a first node, a second node, and one or more intermediate nodes coupled between the first node and the second node (fig. 2 AON network with a first, second, and third node), wherein: the first node is configured to transmit in an optical domain a packet to a first intermediate node of the one or more intermediate nodes, wherein the packet includes a routing header and a data payload, wherein the routing header indicates a routing sequence for the data payload (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, claim 1 lines 1-10 a router for receiving a plurality of optical data channels, wherein one of said optical data channels contains channel routing information; a demultiplexer for decoding said optical data channel having said channel routing information; and a means for directing the remaining optical data channels of said plurality of data channels through an optical data network); 

the first intermediate node is configured to: receive the packet in the optical domain, wherein the routing header is encoded with a first wavelength and the data payload is encoded with a second wavelength (¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, ¶21 one wavelength still contains control information while the other wavelengths contain data of any format); 

read a first bit of the routing header encoded with the first wavelength to make a routing decision for the data payload in the optical domain (¶10 Ability to view and process the data headers in electronic form such that routing decisions can be made, ¶42 the routing information be contained in the first bits of the header. An AS uses the first bit(s) to determine the switching within that AS then strips these bit(s) before passing the frame on, ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data), 

wherein the data payload remains encoded with the second wavelength throughout the reading of the first bit of the routing header and making the routing decision for the data payload (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶10 Ability to view and process the data headers in electronic form such that routing decisions can be made, ¶16 A control frame will contain the information needed to route each data wavelength, ¶42 the routing information be contained in the first bits of the header. An AS uses the first bit(s) to determine the switching within that AS then strips these bit(s) before passing the frame on, ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data); 

Johnston does not explicitly teach:

strip the first bit of the routing header in the optical domain to generate a first- updated routing header; and route the data payload and the first-updated routing header in the optical domain and based on the routing decision to a node coupled to the first intermediate node; and the second node is configured to receive the data payload with no routing header.

Seshadri teaches:

strip the first bit of the routing header in the optical domain to generate a first- updated routing header (col 15-30 optical signals received over optical fiber) at network interfaces 202, col 7 lines 30-45 Packet parser 320 may receive a network packet from ingress 310 and separate the packet header from the packet payload, extract data for making a forwarding decision for the packet, col 10 lines 10-35 packet modifier 370 may implement packet parser 440, operand processor 460 and modification applicator 470 to perform operations to apply packet header modifications and dependent operations to update fields to be changed as a result of packet header modifications, remove the bit field, (generating an updated routing header)); and 

route the data payload and the first-updated routing header in the optical domain and based on the routing decision to a node coupled to the first intermediate node (col 12 lines 20-35 Multiple packet header modifications may be performed for a single network packet, Once all identified packet header modifications for a network packet are complete, then the modified packet may be transmitted, as indicated at 560, fig. 5); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston in light of Seshadri in order to implement packet header modifications for hardware-based packet processing. Packet header modifications may insert, update, or remove data in different fields of a network packet as part of packet processing. Packet header modifications are performed to implement a variety of packet processing operations (Seshadri col 2 lines 55-65).

Johnston-Seshadri does not explicitly teach:

the second node is configured to receive the data payload with no routing header.

Vytla teaches:

the second node is configured to receive the data payload with no routing header (¶17 when the packet reaches the last hop node (LHN) before reaching the destination workload/host, the PTD header is stripped from the packet, ¶49 The workflow 400 proceeds to block 438, where, upon determining that it is the LHN for the flow (e.g., the last network node prior to the destination), the Node 110D removes the PTD header from the packet).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston-Seshadri in light of Vytla because the packet has reached its final destination and the routing header is no longer needed (Vytla ¶17).

Regarding Claim 14
Johnston-Seshadri-Vytla teaches:
The communication network of claim 13.

Johnston teaches:

The communication network of claim 13, wherein the first node comprises: a first encoder configured to encode the routing header with the first wavelength (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data); and 

a second encoder configured to encode the data payload with the second wavelength different from the first wavelength (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data).




Regarding Claim 15
Johnston-Seshadri-Vytla teaches:
The communication network of claim 14.

Johnston teaches:

The communication network of claim 14, wherein the routing header comprises a binary bit string (¶42 the routing information be contained in the first bits of the header).

Regarding Claim 16
Johnston-Seshadri-Vytla teaches:
The communication network of claim 15.

Seshadri teaches:

The communication network of claim 15, wherein each of the one or more intermediate nodes is configured to strip one bit of the binary bit string (col 15-30 optical signals received over optical fiber) at network interfaces 202, col 7 lines 30-45 Packet parser 320 may receive a network packet from ingress 310 and separate the packet header from the packet payload, extract data for making a forwarding decision for the packet, col 10 lines 10-35 packet modifier 370 may implement packet parser 440, operand processor 460 and modification applicator 470 to perform operations to apply packet header modifications and dependent operations to update fields to be changed as a result of packet header modifications, remove the bit field, (generating an updated routing header)),
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston in light of Seshadri in order to implement packet header modifications for hardware-based packet processing. Packet header modifications may insert, update, or remove data in different fields of a network packet as part of packet processing. Packet header modifications are performed to implement a variety of packet processing operations (Seshadri col 2 lines 55-65). 

Regarding Claim 18
Johnston-Seshadri-Vytla teaches:

The communication network of claim 13.

Johnston teaches:

The communication network of claim 13, wherein the node coupled to the first intermediate node is a second intermediate node of the one or more intermediate nodes (fig. 2 AON network with a first, second, and third node) and the routing decision is a first routing decision, wherein the second intermediate node is configured to: receive the data payload and the first-updated routing header (¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, claim 1 lines 1-10 a router for receiving a plurality of optical data channels, wherein one of said optical data channels contains channel routing information; a demultiplexer for decoding said optical data channel having said channel routing information; and a means for directing the remaining optical data channels of said plurality of data channels through an optical data network); 



read a first bit of the first-updated routing header to make a second routing decision for the data payload in the optical domain (¶10 Ability to view and process the data headers in electronic form such that routing decisions can be made, ¶42 the routing information be contained in the first bits of the header. An AS uses the first bit(s) to determine the switching within that AS then strips these bit(s) before passing the frame on, ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data), wherein the data payload remains encoded with the second wavelength (¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, ¶21 one wavelength still contains control information while the other wavelengths contain data of any format); 

Seshadri teaches:

strip the first bit of the first-updated routing header in the optical domain to generate a second-updated routing header (col 15-30 optical signals received over optical fiber) at network interfaces 202, col 7 lines 30-45 Packet parser 320 may receive a network packet from ingress 310 and separate the packet header from the packet payload, extract data for making a forwarding decision for the packet, col 10 lines 10-35 packet modifier 370 may implement packet parser 440, operand processor 460 and modification applicator 470 to perform operations to apply packet header modifications and dependent operations to update fields to be changed as a result of packet header modifications, remove the bit field, (generating an updated routing header)); and

 route the data payload and the second-updated routing header in the optical domain and based on the second routing decision to a node coupled to the second intermediate node in the communication network (col 12 lines 20-35 Multiple packet header modifications may be performed for a single network packet, Once all identified packet header modifications for a network packet are complete, then the modified packet may be transmitted, as indicated at 560, fig. 5).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston in light of Seshadri in order to implement packet header modifications for hardware-based packet processing. Packet header modifications may insert, update, or remove data in different fields of a network packet as part of packet processing. Packet header modifications are performed to implement a variety of packet processing operations (Seshadri col 2 lines 55-65). 



Regarding Claim 19
Johnston-Seshadri-Vytla teaches:

The communication network of claim 18.

Johnston teaches:

The communication network of claim 18, wherein two nodes are coupled to the second intermediate node, wherein the second routing decision selects one of the two nodes to receive the data payload and the second-updated routing header (fig. 2 AON network with a first, second, and third node ¶8 Each frame contains data and a header. The header contains information that tells the switching system (in this case a router) where the frame is headed. ¶14 one wavelength will be reserved for header or routing (hereafter referred to as the header) information and the remaining N-1 wavelengths reserved for data, ¶16 A control frame will contain the information needed to route each data wavelength, claim 1 lines 1-10 a router for receiving a plurality of optical data channels, wherein one of said optical data channels contains channel routing information; a demultiplexer for decoding said optical data channel having said channel routing information; and a means for directing the remaining optical data channels of said plurality of data channels through an optical data network)



Regarding Claim 20
Johnston-Seshadri-Vytla teaches:

The communication network of claim 18.

Seshadri teaches:
The communication network of claim 19, wherein the second-updated routing header contains no data (col 12 lines 20-35 Multiple packet header (without the payload data)  modifications may be performed for a single network packet, Once all identified packet header modifications for a network packet are complete, then the modified packet (header and packet) may be transmitted, as indicated at 560, fig. 5).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston in light of Seshadri in order to implement packet header modifications for hardware-based packet processing. Packet header modifications may insert, update, or remove data in different fields of a network packet as part of packet processing. Packet header modifications are performed to implement a variety of packet processing operations (Seshadri col 2 lines 55-65).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston-Seshadri-Vytla as applied to claim 16 above, and further in view of Wijnands (US 11451474 B2)

Regarding Claim 17
Johnston-Seshadri-Vytla teaches:
The communication network of claim 16.

Johnston-Seshadri-Vytla does not explicitly teach:

The communication network of claim 16, wherein the binary bit string has N bits and the one or more intermediate nodes include N intermediate nodes, where N is an integer and N>1.

Wijnands teaches:

The communication network of claim 16, wherein the binary bit string has N bits and the one or more intermediate nodes include N intermediate nodes, where N is an integer and N>1 (col 9 lines 35-45 col 27 lines 10-25 receiving a packet at a node, wherein the packet comprises a bit string of N bits and a flow value, wherein each bit position of the bit string corresponds to a respective egress node of a network of nodes, wherein N is an integer greater than one).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston-Seshadri-Vytla in light of Wijnands in order to avoid packets to be delivered to where they are not desired (Wijnands col 2 lines 1-10).



Claims 21  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston-Seshadri-Vytla as applied to claim 13 above, and further in view of Ashwood-Smith (US 20130195450 A1)


Regarding Claim 21
Johnston-Seshadri-Vytla teaches:

The communication network of claim 13.

Johnston-Seshadri-Vytla does not explicitly teach:

The communication network of claim 13, wherein the first intermediate node receives the data packet in the optical domain by a first optical transceiver, wherein reading the first bit of the routing header comprises: extracting the first bit of the routing header by a first ring resonator, coupled to the first optical transceiver, configured to modulate at the first wavelength, converting the extracted first bit of the routing header from the optical domain to the electrical domain by a photodetector coupled to the first ring resonator, wherein the routing decision is based on the first bit of the routing header converted in the electrical domain, wherein the data payload remains encoded with the second wavelength during extracting and converting of the first bit of the routing header.

Ashwood-Smith teaches:

The communication network of claim 13, wherein the first intermediate node receives the data packet in the optical domain by a first optical transceiver, wherein reading the first bit of the routing header comprises: extracting the first bit of the routing header by a first ring resonator, coupled to the first optical transceiver, configured to modulate at the first wavelength, converting the extracted first bit of the routing header from the optical domain to the electrical domain by a photodetector coupled to the first ring resonator, wherein the routing decision is based on the first bit of the routing header converted in the electrical domain, wherein the data payload remains encoded with the second wavelength during extracting and converting of the first bit of the routing header (¶7-10 fig 1 optical and electrical signal ¶40 resonator rings 302 ¶41 if bit position d.sub.0 contained a value of zero, then the resonator ring 302 for .lamda.sub.0 would produce an energy peak for the .lamda..sub.0's wavelength value, optical splitter 300 may separate a small fraction of an optical signal (e.g., 1-10%) to decode the header information. Subsequently, the segmented optical signal is forwarded to the resonator rings 302. The resonator rings 302 may be tuned to resonate at a designated wavelength).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston-Seshadri-Vytla in light of Aashwood-Smith in order to provide an electrical-to-optical converter that transforms the electrical signal back into an optical signal (Ashwood-Smith ¶5).



Regarding Claim 22
Johnston-Seshadri-Vytla- Ashwood-Smith teaches:

The communication network of claim 21.

Ashwood-Smith teaches:

The communication network of claim 21, wherein the second node is further configured to: detect that the data payload does not include a routing header using a second ring resonator configured to modulate at the first wavelength; and in response to detecting that the data payload does not include a routing header, read the data payload by a third ring resonator configured to modulate at the second wavelength (¶7-10 fig 1 optical and electrical signal ¶40 resonator rings 302 ¶41 if bit position d.sub.0 contained a value of zero, then the resonator ring 302 for .lamda.sub.0 would produce an energy peak for the .lamda..sub.0's wavelength value, optical splitter 300 may separate a small fraction of an optical signal (e.g., 1-10%) to decode the header information. Subsequently, the segmented optical signal is forwarded to the resonator rings 302. The resonator rings 302 may be tuned to resonate at a designated wavelength).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnston-Seshadri-Vytla in light of Aashwood-Smith in order to provide an electrical-to-optical converter that transforms the electrical signal back into an optical signal (Ashwood-Smith ¶5).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445